                   3:17-cv-03279-SEM-TSH # 205   Page 1 of 10
                                                                                   E-FILED
                                                   Monday, 16 November, 2020 04:25:33 PM
                                                              Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
      CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

JACQUELINE FARRIS,                 )
                                   )
             Plaintiff,            )
                                   )
     v.                            )     Case No. 17-cv-3279
                                   )
ERIC KOHLRUS, et al.,              )
                                   )
             Defendants.           )

                                  OPINION
TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     This matter comes before the Court on Plaintiff Jacqueline Farris’

Motion to Strike Defendants’ Rule 26(a)(2)(C) Disclosure of Ryan

Nottingham (d/e 201) (Motion). For the reasons set forth below, the Motion

is DENIED.

                               BACKGROUND

     Farris alleges that on December 28, 2015, Defendant Illinois Logan

Correctional Center (Logan) Correctional Officer Erik Kohlrus sexually

assaulted her and forced her to engage in non-consensual sex. Second

Amended Complaint (d/e 170), ¶ 36. She alleges that she was

subsequently retaliated against for reporting the assault. Farris alleges

claims against Kohlrus, and claims against Defendants Alex Adams, Norine

Ashley, Christine Brannon, Clara Charron, Mike Funk, Jeffrey Gabor, Lisa

                                Page 1 of 10
                 3:17-cv-03279-SEM-TSH # 205    Page 2 of 10




Johnson, Patrick Keane, Angela Locke, Alan Pasley, Trina Snyder, Felipe

Zavala, and the Illinois Department of Corrections (Department or IDOC)

(collectively the Department Defendants). Farris alleges claims under 42

U.S.C. § 1983, the Rehabilitation Act, the Americans with Disabilities Act,

and state law. See generally Second Amended Complaint.

      Farris alleges that there was a widespread practice of “guard-on-

inmate” sexual assaults at Logan. She alleges that Department

Defendants Brannon, Locke, Charron, Ashley, Johnson, Keane, Funk,

Zavala, and Pasley (PREA Defendants) had duties related to compliance

with the Prison Rape Elimination Act (PREA). See Second Amended

Complaint, ¶¶ 59-61. She alleges that the PREA Defendants “were

responsible for the creation, implementation, oversight, and supervision of

the statewide training, policies, and procedures followed by IDOC

employees, including those employees at Logan Correctional Center that

related to PREA violations.” Id. ¶ 60. She alleges that the PREA

Defendants “knew or should have known of a widespread practice by IDOC

employees at Logan Correctional Center who engaged in guard-on-inmate

sexual assaults . . . by way of . . . annual PREA Compliance Reports . . ..”

Id. ¶ 61.




                                Page 2 of 10
                 3:17-cv-03279-SEM-TSH # 205     Page 3 of 10




      Farris, therefore, put at issue whether the annual PREA Compliance

Reports would have disclosed the alleged widespread practice of guard-on-

inmate sexual assaults at Logan. Farris also put at issue the involvement

of the PREA Defendants in “the creation, implementation, oversight, and

supervision of the statewide training, policies, and procedures . . . at Logan

. . . related to PREA violations.” Second Amended Complaint, ¶¶ 60-61.

      On October 27, 2020, the Department Defendants provided Farris

with their Second Supplemental rule 26(a)(2)(C) Expert Disclosure (Expert

Disclosure), disclosing their expert witnesses. Motion, Exhibit A, Expert

Disclosure. The Department Defendants disclosed Ryan Nottingham,

Agency PREA Coordinator for the Department, as one of their expert

witnesses:

              1. Ryan Nottingham, Agency PREA Coordinator for the
      Illinois Department of Corrections (IDOC). Mr. Nottingham’s
      duties include advising facility management on PREA,
      interpreting legislation and discussing agency responsibility to
      ensure compliance with agency directives and federal laws
      relating to PREA, and reviewing and monitoring facilities’ plans
      for implementation of processes to ensure the safety of
      offenders within correctional facilities.
              Mr. Nottingham will testify as to his knowledge,
      experience, and expertise regarding PREA in the IDOC,
      including PREA audits, compliance, staff training, and
      measures taken to investigate PREA complaints generally, and
      as to his awareness of the investigation of a PREA complaint
      made by the Plaintiff in this case. Mr. Nottingham will discuss
      the role and responsibilities of the PREA Compliance Manager,
      and offer his opinion that the PREA investigation into the
                                Page 3 of 10
                 3:17-cv-03279-SEM-TSH # 205     Page 4 of 10




      complaint made by the Plaintiff was promptly initiated, Plaintiff
      received prompt medical and mental health evaluation and
      treatment, internal and external investigators were notified and
      investigations initiated, and plaintiff was promptly separated
      from the alleged perpetrator.
            Mr. Nottingham will also offer opinions in rebuttal to those
      expressed in the report of Plaintiff’s retained expert Wendy Still,
      including but not limited to his opinion that the actions of
      Defendant Kohlrus were unrelated to any alleged deficiencies in
      the PREA program at Logan Correctional Center. Mr.
      Nottingham reserves the right to supplement his opinions based
      on the deposition testimony of Ms. Still.
            Mr. Nottingham can be contacted c/o the undersigned
      counsel, 201 West Point Dr., Swansea, IL 62226.

Expert Disclosure, at 1-2. The Department Defendants previously

disclosed Nottingham as a fact witness, “Ryan Nottingham . . . is currently

the Illinois Department of Corrections PREA Compliance Manager. Mr.

Nottingham may have knowledge of IDOC policies and procedures

concerning PREA.” Motion, Exhibit C, Defendants’ Supplemental

Disclosures, at 9.

      Farris moves to strike the disclosure of Nottingham as an expert

witness under Rule 26(a)(2)(C). Such expert witnesses are not required to

provide expert reports. Farris argues that Nottingham should have been

disclosed under Rule 26(a)(2)(B) as an expert witness who must provide a

written report. Farris asks the Court to strike the disclosure and effectively

bar the Department Defendants from eliciting expert testimony from

Nottingham. The Moving Defendants oppose the Motion. They assert that
                                Page 4 of 10
                  3:17-cv-03279-SEM-TSH # 205       Page 5 of 10




Nottingham is properly disclosed under Rule 26(a)(2)(C) and was not

required to provide an expert report.

                                   ANALYSIS

      Rule 26(a)(2) requires parties to disclose expert witnesses, as

follows:

      (2) Disclosure of Expert Testimony.
      (A) In General. In addition to the disclosures required by Rule
      26(a)(1), a party must disclose to the other parties the identity
      of any witness it may use at trial to present evidence under
      Federal Rule of Evidence 702, 703, or 705.

      (B) Witnesses Who Must Provide a Written Report. Unless
      otherwise stipulated or ordered by the court, this disclosure
      must be accompanied by a written report--prepared and signed
      by the witness--if the witness is one retained or specially
      employed to provide expert testimony in the case or one whose
      duties as the party's employee regularly involve giving expert
      testimony. The report must contain:

            (i) a complete statement of all opinions the witness will
            express and the basis and reasons for them;

            (ii) the facts or data considered by the witness in forming
            them;

            (iii) any exhibits that will be used to summarize or support
            them;

            (iv) the witness' qualifications, including a list of all
            publications authored in the previous 10 years;

            (v) a list of all other cases in which, during the previous 4
            years, the witness testified as an expert at trial or by
            deposition; and

                                  Page 5 of 10
                 3:17-cv-03279-SEM-TSH # 205     Page 6 of 10




            (vi) a statement of the compensation to be paid for the
            study and testimony in the case.

      (C) Witnesses Who Do Not Provide a Written Report. Unless
      otherwise stipulated or ordered by the court, if the witness is not
      required to provide a written report, this disclosure must state:

            (i) the subject matter on which the witness is expected to
            present evidence under Federal Rule of Evidence 702,
            703, or 705; and

            (ii) a summary of the facts and opinions to which the
            witness is expected to testify.

Fed. R. Civ. P. 26(a)(2).

      Three class of witnesses must provide reports under Rule 26(a)(B):

(1) retained witnesses, (2) specially employed witnesses to provide expert

testimony, and (3) a witness whose duties as the party's employee

regularly involve giving expert testimony. Nottingham is not a retained

expert, and his duties do not regularly involve giving expert testimony. The

issue is whether the Department specially employed Nottingham to give

expert testimony in this case.

      Nottingham would be considered specially employed to provide

expert testimony if he “was ‘assigned to perform work or analysis outside

the normal scope of the witness’ employment in order to provide expert

testimony in this case.’” Avnet, Inc. v. Motio, Inc., 2016 WL 927194, at *3

(N.D. Ill. March 4, 2016) (quoting D.G. v. Henry, 2011 WL 2746180, at *1

                                 Page 6 of 10
                 3:17-cv-03279-SEM-TSH # 205     Page 7 of 10




(N.D. Okla. July 13, 2011)). Nottingham would not be a specially employed

expert if he testified based on knowledge he obtained while performing his

regular duties in the ordinary course of his employment. Id., at *4-5; see

Downey v. Bob’s Discount Furniture Holdings, Inc., 633 F.3d 1, 4 (1st Cir.

2011); Tate & Lyle Americas LLC v. Glatt Air Techniques Inc., 2015 WL

13608395, at *2 (C.D. Ill. August 12, 2015).

      The Department Defendants disclosed that Nottingham would “testify

as to his knowledge, experience, and expertise regarding PREA in the

IDOC, including PREA audits, compliance, staff training, and measures

taken to investigate PREA complaints generally.” Expert Disclosure, at 2.

Nottingham’s regular duties provided him with the expertise to provide

expert testimony on these matters. Nottingham is the Agency PREA

Coordinator for the Department. His duties include, “advising facility

management on PREA, interpreting legislation and discussing agency

responsibility to ensure compliance with agency directives and federal laws

relating to PREA, and reviewing and monitoring facilities’ plans for

implementation of processes to ensure the safety of offenders within

correctional facilities.” Expert Disclosure, at 2. The Department

Defendants’ disclosures demonstrate that Nottingham was not specially

employed to provide this expert opinion testimony.

                                Page 7 of 10
                 3:17-cv-03279-SEM-TSH # 205    Page 8 of 10




     These opinions are relevant to this case. Nottingham’s regular

duties, described above, would provide him with expertise to opine on

matters related to PREA that Farris put at issue in her Second Amended

Complaint: (1) “the creation, implementation, oversight, and supervision of

the statewide training, policies, and procedures followed by IDOC

employees, including those employees at Logan Correctional Center that

related to PREA violations”; and (2) the contents of the annual PREA

Compliance Reports and whether the PREA Defendants “knew or should

have known of a widespread practice by IDOC employees at Logan

Correctional Center who engaged in guard-on-inmate sexual assaults . . .

by way of . . . annual PREA Compliance Reports, . . . .” Second Amended

Complaint, ¶¶ 60-61. Nottingham is not a specially employed expert to

provide expert testimony on these issues. He, therefore, was properly

disclosed under Rule 26(a)(2)(C) to provide these opinions.

     The Department Defendants also disclosed that Nottingham would

testify “as to his awareness of the investigation of a PREA complaint made

by the Plaintiff in this case.” The Department Defendants disclosed that,

based on his experience and his awareness of Farris’ complaint,

Nottingham would provide the following opinions:

     Mr. Nottingham will discuss the role and responsibilities of the
     PREA Compliance Manager, and offer his opinion that the
                               Page 8 of 10
                  3:17-cv-03279-SEM-TSH # 205     Page 9 of 10




      PREA investigation into the complaint made by the Plaintiff was
      promptly initiated, Plaintiff received prompt medical and mental
      health evaluation and treatment, internal and external
      investigators were notified and investigations initiated, and
      plaintiff was promptly separated from the alleged perpetrator.

Expert Disclosure, at 2. Based on the description of Nottingham’s duties as

the Agency PREA Coordinator he would also have knowledge of inmate

claims of sexual assault such as Farris’ claim and he would have the

expertise to offer the quoted opinions. His knowledge of such matters

would come from his disclosed duties as the Agency PREA Coordinator for

the entire Department. Nottingham, therefore, can provide expert

testimony regarding such matters as an expert witness disclosed under

Rule 26(a)(2)(C). The Court will not strike the Department Defendants’

disclosure of Nottingham.

      The Court notes that Farris relies heavily on the Avnet case to

support this motion. The facts in Avnet are markedly different than

Nottingham’s situation in this case. In Avnet, the defendant/counterplaintiff

Motio, Inc., disclosed its CEO as an expert witness to opine as to the non-

infringement and invalidity of certain patents. As the CEO and head of

sales for Motio, Inc., his duties did not provide him with relevant

background to enable him to opine on noninfringement or invalidity of the

patents at issue. Avnet, 2016 WL 927194, at *4-*5. Nottingham’s regular

                                 Page 9 of 10
                 3:17-cv-03279-SEM-TSH # 205     Page 10 of 10




duties directly involved him in the administration of PREA throughout the

Department, including at Logan. He therefore developed his expertise

necessary to provide the disclosed opinions directly from his regular duties.

The situation is markedly different from the Avnet case.

      Farris also challenges the scope of expert testimony that Nottingham

can provide. The scope of Nottingham’s testimony is an issue to be raised

with the District Court at the appropriate time through dispositive motion

practice, pretrial motions in limine, or otherwise. Disputes over the scope

of his testimony is not a basis to strike the disclosure and bar all expert

testimony from Nottingham.

      THEREFORE, IT IS ORDERED that Plaintiff Jacqueline Farris’

Motion to Strike Defendants’ Rule 26(a)(2)(C) Disclosure of Ryan

Nottingham (d/e 201) is DENIED.

ENTER: November 16, 2020

                            s/ Tom Schanzle-Haskins
                            TOM SCHANZLE-HASKINS
                        UNITED STATES MAGISTRATE JUDGE




                                Page 10 of 10
